Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 05/03/2021 is acknowledged.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an abstract idea that includes a mental process. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and are not significantly more than the law of nature.  The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “selectively detecting” the presence of Salmonella Typhimurium by detecting the amplified nucleic acids.  Neither the specification nor the claims set forth limiting definition for detecting and step (c) is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally detects amplified nucleic acids and concludes the presence of Salmonella Typhimurium.  
The judicial exception is not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in a manner that imposes a meaningful limit on the judicial exception.  The recitation of generically providing a reaction mixture comprising a suitable primer pair for amplification of a sequence to SEQ ID NO 1 and performing PCR amplification does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claims 2-17 further limit the reaction mixture and claim 19 further limits PCR amplification step.   The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of providing a reaction mixture comprising a suitable primer pair for amplification of SEQ ID NO 1 and performing PCR amplification using the reaction mixture is well-understood, routine, and conventional activities in the art.  The steps merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of performing PCR is well-established, routine and conventional in the art.  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates detecting SEQ ID NO 1 by using primer pair and PCR amplification (Loneragan et al WO2015/148785, cited on IDS) Thus the prior art demonstrates it was routine, well-known and conventional in the art to amplify SEQ ID NO 1.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   Claims 2-17 limit the sequence and probe.  The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Loneragan (WO 2015/148785 A1).
Loneragan teaches a method for detection of Salmonella in a sample.  Loneragan teaches providing a set of oligonucleotide comprises a first primer set and a probe for identification of Salmonella (see pg. 1, lines 28-35).  Loneragan teaches the method is used to identify S. Typhimurium (see pg. 2 line 31).  Loneragan teaches a method of detecting S. Typhimurium by amplifying a nucleic acid sequence including SEQ ID NO 28 or a fragment of SEQ ID NO 28 wherein the amplification results in the generation of an amplicon having a length between 30 and 1081 nucleic acids and corresponding to SEQ ID NO 28 and detecting the amplicon which indicates the presence of S. Typhimurium. SEQ ID NO 26 and 28 comprises instant SEQ ID NO 
With regard to claims 14-17 and 19, Loneragan teaches contacting the amplicon with a detectably labeled nucleic acid probe including a sequence substantially identical to a fragment of SEQ ID NO 28 (claim 14-15) (see page 5, lines 25-30).  Instant SEQ ID NO 8 and 9 are comprise a fragment of SEQ ID NO 28 (claim 16).  Loneragan teaches amplification by real time PCR (pg 12-13) and exemplifies probes with fluorescent probes (TAQMAN probes) (see table, pg 10-11).  Because Loneragan teaches amplification by real-time PCR, Loneragan inherently teaches performing PCR amplification using a reaction mixture in partitions (claim 19).  It is noted that claim 19 does not recite what is required to be partition but merely that step (b) PCR amplification is performed in partitions and PCR amplification is performed by multiple steps and is therefore considered to comprise partitions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Loneragan (WO 2015/148785 A1, cited on IDS) in view of Singh (Molecular and Cellular Probes, 2013, 27, 80-85).
Loneragan teaches a method for detection of Salmonella in a sample.  Loneragan teaches providing a set of oligonucleotide comprises a first primer set and a probe for identification of Salmonella (see pg. 1, lines 28-35).  Loneragan teaches the method is used to identify S. Typhimurium (see pg. 2 line 31).  Loneragan teaches a method of detecting S. Typhimurium by amplifying a nucleic acid sequence of a fragment of SEQ ID NO 28 wherein the amplification results in the generation of an amplicon having a length between 30 and 1081 nucleic acids and corresponding to SEQ ID NO 28 (comprises SEQ ID NO 1) and detecting the amplicon which indicates the presence of S. Typhimurium.  Loneragan does not teach detecting the presence of S. Typhimurium by sequencing amplified nucleic acids.
However, it was known in the art to sequence amplified nucleic acids for identification of Salmonella serovars.  Singh teaches next generation sequencing which allows for in depth large scale sequencing projects in a fast and inexpensive manner to identify Salmonella serovars (see abstract).  Singh teaches amplification of Salmonella isolates in a multiplex reaction followed by pyrosequencing (see materials and methods). Singh teaches the method allows for improved resolution and high throughput capability and is a feasible and practical way to analyze a large set of bacterial strains in high resolution molecule subtyping scheme (see pg. 82 last paragraph). Singh teaches the method will be a practical and economical method for performing high resolution strain typing in a high throughput matter (see pg 84, 1st column). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of detecting S. typhimurim in a sample by 

	Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634